USCA11 Case: 20-14691      Date Filed: 12/16/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14691
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GARRY S. MARTIN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:09-cr-00108-ACC-GJK-1
                    ____________________
USCA11 Case: 20-14691               Date Filed: 12/16/2021       Page: 2 of 7




2                            Opinion of the Court                   20-14691


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       Garry Martin, a pro se federal prisoner, appeals the district
court’s denial of his motion for a sentence reduction under 18
U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the First Step Act
of 2018. 1 Martin is serving a total 264-month sentence that was
imposed in January 2010. Martin pled guilty to perpetrating a re-
verse mortgage and money-laundering scheme involving losses to-
taling about $5 million. The scheme had twenty-seven victims,
many of whom were elderly or facing foreclosure. Martin was sen-
tenced to 240 months of imprisonment, plus an additional 24
months for committing this offense while on supervised release for
a prior mortgage-fraud conviction.
       In his § 3582 motion, filed in May 2020, Martin alleged that
his age (48 at the time) and medical conditions (hypertension, high
cholesterol, severe obesity, and pre-diabetes) made him particu-
larly vulnerable to serious illness or death from COVID-19. He as-
serted that he could not take adequate measures to protect against
COVID-19 in prison on his own and that the Bureau of Prisons’s
(“BOP”) strategy to combat the spread of the virus was woefully
inadequate and deprived him of the ability to see his family. Stress-
ing his post-offense rehabilitation and the nonviolent nature of his
offense, Martin contended that his immediate release would be

1   Pub. L. No. 115-391, § 603(b), 132 Stat. 5192, 5239 (2018)
USCA11 Case: 20-14691            Date Filed: 12/16/2021        Page: 3 of 7




20-14691                  Opinion of the Court                              3

consistent with the 18 U.S.C. § 3553(a) factors and would not pose
a danger to others.
        After the government responded in opposition, and Martin
replied, the district court denied Martin’s motion. First, the court
concluded that Martin’s medical conditions, though they may in-
crease the risk of serious illness from COVID-19, did not impair his
ability to function or pose an imminent risk to his health within the
meaning of the policy statement at U.S.S.G. § 1B1.13. Second, the
court determined that, even assuming Martin established an ex-
traordinary and compelling reason for relief, the § 3553(a) factors—
specifically the nature of the offense, Martin’s history and charac-
teristics, and the need to protect the public—weighed against re-
ducing Martin’s sentence to time served. Martin now appeals. 2
      We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court retains a
“range of choice,” so long as it does not apply an incorrect legal
standard, rely on clearly erroneous facts, or commit a clear error of
judgment. Id. at 911–12.



2 It appears Martin was placed in home confinement in December 2020.    How-
ever, that discretionary placement decision by the Attorney General, see 18
U.S.C. § 3624(c)(2), Coronavirus Aid, Relief, and Economic Security Act, Pub.
L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020), does not affect the
length of Martin’s sentence or the district court’s decision not to reduce the
sentence in this proceeding.
USCA11 Case: 20-14691         Date Filed: 12/16/2021      Page: 4 of 7




4                       Opinion of the Court                  20-14691

       Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s motion for a sentence reduction, after considering the
§ 3553(a) factors, “if it finds that . . . extraordinary and compelling
reasons warrant such a reduction” and that a “reduction is con-
sistent with applicable policy statements” in the Sentencing Guide-
lines. 18 U.S.C. § 3582(c)(1)(A)(i). We have held that § 1B1.3 is
“applicable” to all motions under § 3582(c)(1)(A), and, accordingly,
“district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with
[§] 1B1.13.” United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir.
2021). Section 1B1.13, in turn, requires the court to find that “the
defendant is not a danger to the safety of any other person or to the
community.” U.S.S.G. § 1B1.13(2). Bryant, which was issued after
Martin filed his brief in this case, forecloses his contention that §
1B1.13 and its requirements are not binding.
       In this Circuit, therefore, a district court may not grant a sen-
tence reduction under § 3582(c)(1)(A) unless it makes three find-
ings: (1) an extraordinary and compelling reason exists; (2) the re-
duction is supported by the § 3553(a) factors; and (3) granting a re-
duction would not endanger others within the meaning of
§ 1B1.13’s policy statement. United States v. Tinker, 14 F.4th 1234,
1237 (11th Cir. 2021); see also United States v. Giron, 15 F.4th 1343,
1345–46 (11th Cir. 2021). “Because all three conditions . . . are nec-
essary, the absence of even one would foreclose a sentence reduc-
tion.” Tinker, 14 F.4th at 1238. Thus, a court may exercise its dis-
cretion to deny a motion under § 3582(c)(1)(A) even if the
USCA11 Case: 20-14691         Date Filed: 12/16/2021     Page: 5 of 7




20-14691                Opinion of the Court                         5

defendant presents an extraordinary and compelling reason for re-
lief. Id. at 1239.
       Here, we assume without deciding that Martin’s age and
medical conditions, in light of the COVID-19 pandemic, consti-
tuted extraordinary and compelling reasons for relief. Neverthe-
less, we affirm the district court’s alternative determination that
the § 3553(a) factors weighed against granting early release. See id.
at 1238–39.
       An order granting or denying compassionate release under
§ 3582(c)(1)(A) generally must indicate that the district court has
considered “all applicable § 3553(a) factors.” United States v. Cook,
998 F.3d 1180, 1184–85 (11th Cir. 2021). “[A] district court need not
exhaustively analyze each § 3553(a) factor or articulate its findings
in great detail,” and an acknowledgement by the court that it has
considered the § 3553(a) factors and the parties’ arguments is ordi-
narily sufficient. Tinker, 14 F.4th at 1241 (quotation marks omit-
ted). Nevertheless, the court “must provide enough analysis that
meaningful appellate review of the factors’ application can take
place.” Id. (quotation marks omitted).
      Moreover, the weight to give any particular § 3553(a) fac-
tor, whether great or slight, is committed to the district court’s
sound discretion. Id. “Even so, [a] district court abuses its discre-
tion when it (1) fails to afford consideration to relevant factors that
were due significant weight, (2) gives significant weight to an im-
proper or irrelevant factor, or (3) commits a clear error of judgment
in considering the proper factors.” Id. (quotation marks omitted).
USCA11 Case: 20-14691           Date Filed: 12/16/2021      Page: 6 of 7




6                        Opinion of the Court                    20-14691

       Liberally construing his brief on appeal, Martin contends
that the district court erred when analyzing the § 3553(a) factors.
Essentially, he contends that the court neglected to consider sev-
eral important factors when making its determination. These fac-
tors include the increased risk COVID-19 posed to Martin given his
age and medical conditions, the types of sentences available, in-
cluding an additional term of supervised release, and evidence of
Martin’s post-offense rehabilitation.
       Here, the district court did not abuse its discretion by con-
cluding that a sentence reduction to time served was not warranted
“[i]n view of all the § 3553(a) factors.” 3 The court “was not re-
quired to expressly discuss all of [Martin’s] mitigating evidence re-
garding C[OVID]-19 and his medical conditions, or even every §
3553(a) sentencing factor.” Tinker, 14 F.4th at 1241. And the court
expressly referenced several § 3553(a) factors, including the nature
of the offense, Martin’s history and characteristics, and the need to
protect the public. The court explained that Martin committed the
instant fraud offense while on supervised release for a mortgage-
fraud conviction, that the conduct was serious and involved de-
frauding vulnerable victims, and that Martin still had seven years
left on his original 20-year sentence. Notably, Martin’s original
guideline range was 360 months to life, which was then reduced to
240 months because of the applicable 20-year statutory maximum.


3 Insofar as Martin claims the district court “did not consider the Section
3553(a) factors,” he is incorrect.
USCA11 Case: 20-14691        Date Filed: 12/16/2021     Page: 7 of 7




20-14691               Opinion of the Court                        7

The court also referenced Martin’s medical conditions and
“acknowledged the parties’ filings, which discussed at length the
factors that [Martin] contends the district court ignored.” Id.
       The district court’s denial of Martin’s § 3582(c)(1)(A) motion
was adequately explained and supported by the record. We cannot
say it was an abuse of discretion to deny Martin a sentence reduc-
tion, even given his age and medical conditions, the nonviolent na-
ture of the criminal conduct, and his significant evidence of post-
offense rehabilitation. We therefore affirm the district court.
      AFFIRMED.